Case: 18-14074   Date Filed: 07/26/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14074
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:18-cr-00095-WS-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOSE LUIS ALONSO DELEON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (July 26, 2019)

Before ED CARNES, Chief Judge, MARCUS, and ROSENBAUM, Circuit
Judges.

PER CURIAM:
              Case: 18-14074     Date Filed: 07/26/2019    Page: 2 of 5


      Jose Luis Alonso DeLeon appeals his above guidelines, 60-month sentence

after pleading guilty to illegal reentry and possession of a firearm by a prohibited

person.

                                          I.

      In March 2018 police arrested DeLeon after finding him in a truck that had

struck and killed a bicyclist. The arresting officer smelled alcohol on DeLeon and

saw a firearm on the front passenger floorboard, a firearm that was later

determined to be stolen. DeLeon was charged in state court with manslaughter,

leaving the scene of an accident with injury or death, and receiving stolen property

in the third degree. After his arrest Immigration and Customs Enforcement agents

determined that DeLeon had had six encounters with immigration authorities in the

past — including a conviction for illegal entry in April 2014 that resulted in a

sentence of 30 days imprisonment and a 20 year ban on reentering the United

States.

      In determining DeLeon’s criminal history category, the probation officer

noted that DeLeon had prior convictions for driving under the influence in 2010

and criminal mischief in 2006. The probation officer calculated a total offense

level of 13 and a criminal history category of 2, resulting in a guideline range of 15

to 21 months imprisonment.




                                          2
              Case: 18-14074     Date Filed: 07/26/2019    Page: 3 of 5


      At sentencing the district court said that it considered the presentence report,

letters submitted on DeLeon’s behalf, argument from counsel, the sentencing

guidelines, and the 18 U.S.C. § 3553(a) factors. The court emphasized that

DeLeon’s federal offenses came to the attention of law enforcement through his

“serious violations of the laws of the State of Alabama.” It noted that while

DeLeon had characterized hitting the bicyclist as an accident, leaving the scene of

an accident was a felony offense that he would not have been in a position to

commit but for his illegal reentry. The court also noted that DeLeon’s repeated

prior contacts with immigration authorities were important considerations. After

considering the seriousness of the offense, the victim impact, and the need for

adequate deterrence and punishment the court imposed a sentence of 60 months

imprisonment and three years of supervised release. The court noted that it was

imposing “a standalone sentence” and that it did “not know what the State of

Alabama will do with regard to the state charges . . . . That will be up to them to

decide.”

                                          II.

      DeLeon contends that the district court’s upward variance from the guideline

range was substantively unreasonable. We review the reasonableness of a district

court’s sentence only for abuse of discretion. United States v. Irey, 612 F.3d 1160,

1188 (11th Cir. 2010) (en banc). The weight given to any § 3553(a) factor is a


                                          3
              Case: 18-14074     Date Filed: 07/26/2019    Page: 4 of 5


matter committed to the discretion of the district court. United States v. Williams,

526 F.3d 1312, 1322 (11th Cir. 2008). A district court abuses its discretion if it (1)

fails to consider relevant factors that were due significant weight, (2) gives an

improper or irrelevant factor significant weight, or (3) commits a clear error of

judgment when balancing the proper factors. Irey, 612 F.3d at 1189. “The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the § 3553(a) factors.” United States v. Tome, 611 F.3d 1371, 1378

(11th Cir. 2010).

      If the district court imposes a sentence “outside the guidelines range, [we]

may consider the deviation, but must give due deference to the district court’s

decision that the § 3553(a) factors, on a whole, justify the extent of the variance.”

Williams, 526 F.3d at 1322 (quotation marks omitted). A district court is “free to

consider any information relevant to [a defendant’s] background, character, and

conduct in imposing an upward variance.” Tome, 611 F.3d at 1379 (quotation

marks omitted).

      Here the district court did not abuse its discretion in imposing an upward

variance. At sentencing the court explained that the variance was based on several

§ 3553(a) factors including the seriousness of the offense and the need to promote

adequate deterrence, just punishment, and respect for the law in light of DeLeon’s

repeated contacts with law enforcement and immigration authorities. DeLeon


                                          4
                Case: 18-14074       Date Filed: 07/26/2019      Page: 5 of 5


contends that the court placed significant weight on an improper factor by

considering DeLeon’s three state felony charges. See Irey, 612 F.3d at 1189. But

the court was permitted to consider any information relevant to DeLeon’s

“background, character, and conduct in imposing an upward variance.” Tome, 611
F.3d at 1379 (quotation marks omitted). 1 DeLeon may disagree with the weight

the district court gave to particular § 3553(a) factors, but we “must give due

deference to the district court’s decision that the § 3553(a) factors, on a whole,

justify” the variance imposed. United States v. Williams, 526 F.3d at 1322

(quotation marks omitted). Because the court gave a detailed explanation of why

the § 3553(a) factors justified DeLeon’s variance and explicitly acknowledged that

it was imposing a “standalone sentence” independent of his pending state charges,

it did not abuse its discretion by considering the charges as one of many significant

§ 3553(a) factors justifying an upward variance.

       AFFIRMED.




       1
         DeLeon also argues that consideration of these charges was improper because the
offense conduct guideline for his crime does not include a cross-reference to manslaughter. See
U.S.S.G. § 2L1.2. This argument is misplaced because DeLeon’s offense level was not
increased due to his state charges. The district court merely considered them as one of several
significant § 3553(a) factors in deciding to impose an upward variance.
                                               5